DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/15/2021 have been entered. Claims 1-12 and 14-20 remain pending in the application. Claims 1, 10-12, 14, 16, and 19 have been amended and Claim 13 has canceled. Applicant’s amendments to the Claims and Drawings have overcome each and every objection previously set forth in the Non-final Office Action mailed 06/18/2021.
Drawings
The drawings were received on 11/15/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Warden (US 2006/0288464).
Regarding Claim 1, Mazzarolo et al. teaches a system, comprising: an airbag inflating system (12); a control system (10) operably connected to the airbag inflating system (paragraph [0050] “The control unit 10 is suitable for activating the gas generator 12”); a lower-body garment (see annotated Fig.) that has an exterior surface (see annotated Fig.); an airbag compartment (19) attached to the lower-body garment (fig. 1 shows the airbag on the lower body garment and paragraph [0086] discloses 
Mazzarolo et al does not explicitly teach wherein the airbag compartment is attached to the exterior surface of the lower-body garment, and the airbag is selectively deployable so as to extend out of the airbag compartment and into the atmosphere.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a system, comprising: an airbag inflating system (40); a control system (20) operably connected to the airbag inflating system (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system); a garment (10) that has an exterior surface (see annotated Fig.); an airbag compartment attached to the exterior surface of the garment (fig. 5 shows the airbag compartment in its open configuration, wherein the compartment is on the exterior surface of the garment (10)); and an airbag (8) configured to be entirely received within the airbag compartment when the airbag is deflated (paragraph [0039], “deflated expandable airbag 8 removably disposed in a compartment within the belt 10”), wherein the airbag (8) is selectively deployable so as to extend out of the airbag compartment and into the atmosphere (fig. 6 shows the airbag (8) deployed and extended out of the airbag compartment into the atmosphere; paragraph [0042] “FIG. 5 depicts the open position of the belt 10 after deployment of the airbag (airbag not shown for clarity), such that opening 5 separates, as defined by flaps 5a, 5b, when the accelerometer 20 determines the wearer of the device is falling”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Walker such that the airbag compartment is attached to the exterior surface of the lower-body garment, and the airbag is selectively deployable so as to extend out of the airbag compartment and into the atmosphere so that the airbags reach the ground much before the wearer, increasing the amount of time to impact for the wearer and softening the blow, protecting the wearer from impact with a hard surface (paragraph [0043], “The airbag 8 is deployed into an inflated form 80 (volume V1) from belt 10 on the user 1 in a fashion such that the airbag 80 protects the falling user's hips 2 from impact with a hard surface 3”), especially as Mazzarolo et al. appears to teach the airbag leaving the compartment, but does not explicitly teach the airbags extending into the atmosphere.
Regarding Claim 2, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches a backpack (3) to which the airbag inflating system (12) is connected (fig. 2A shows the airbag inflating system (12) being connected to the backpack (3); paragraph [0072] “the semi rigid back shield 3 is suitable for housing the control unit 10 and the gas generator 12”).
Regarding Claim 3, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the backpack (3) comprises an airbag (13) removably coupled to the airbag inflating system (paragraph [0091] “Advantageously, as it is shown in FIG. 3, an inflatable bag 13 can also be arranged underneath the back shield 3 inside a proper pocket 19,” wherein the back shield (3) is considered as equivalent to the backpack, as it is worn on the back of a user and is capable of storing items within; paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means”).
Regarding Claim 5, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein the airbag inflating system comprises a compressed gas cylinder which, in operation, provides a flow of gas to the one or more airbags.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a system, comprising: an airbag inflating system (40); a control system (20) operably connected to the airbag inflating system (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system); a garment (10) that has an exterior surface (see annotated Fig.); an airbag compartment attached to the exterior surface of the garment (fig. 5 shows the airbag compartment in its open configuration, wherein the compartment is on the exterior surface of the garment (10)); and an airbag (8) configured to be entirely received within the airbag compartment when the airbag is deflated (paragraph [0039], “deflated expandable airbag 8 removably disposed in a compartment within the belt 10”), wherein the airbag (8) is selectively deployable so as to extend out of the airbag compartment and into the atmosphere (fig. 6 shows the airbag (8) deployed and extended out of the airbag compartment into the atmosphere; paragraph [0042] “FIG. 5 depicts the open position of the belt 10 after deployment of the airbag (airbag not shown for clarity), such that opening 5 separates, as defined by flaps 5a, 5b, when the accelerometer 20 determines the wearer of the device is falling”). Warden further teaches wherein the airbag inflating system (40) comprises a compressed gas cylinder which, in operation, provides a flow of gas to the one or more airbags (paragraph [0039], “One end of the canister 40 has a release valve 46 that releases a compressed gas/liquid/solid into gaseous form or channel expanding gas from a controlled explosion within the canister 40 into the deflated airbag 8 via a connecting tube 9”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Warden such that the airbag inflating system comprises a compressed gas cylinder which, in operation, provides a flow of gas to the one or more airbags as it is a simple substitution of one airbag inflating mechanism for another, especially as Mazzarolo et al. appears to teach the airbag inflating system including a gas cylinder but does not explicitly state that the cylinder comprises compressed gas (Mazzarolo et al. paragraph [0081], “the gas generator 12 consists of a cylindrical gas generator”).
Regarding Claim 6, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the control system (10) is operable to trigger operation of the airbag inflating system (12) so that the one or more airbags (13) are filled with a gas and/or air by the airbag inflating system (paragraph [0048] “The standalone wearable protector 1 further comprises a control unit 10 which is also fastened directly or indirectly to said thin layer supporting fabric 2 and it is suitable for activating said inflating means 12”, and paragraph [0081] discloses “the gas generator 12 consists of a cylindrical gas generator,” therein activating the inflating means would obviously fill the airbags with a gas).
Regarding Claim 7, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein the control system is operable to initiate operation of the airbag inflating system in response to direct manual and/or wireless activation by a user.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a system, comprising: an airbag inflating system (40); a control system (20) operably connected to the airbag inflating system (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system); a garment (10) that has an exterior surface (see annotated Fig.); an airbag compartment attached to the exterior surface of the garment (fig. 5 shows the airbag compartment in its open configuration, wherein the compartment is on the exterior surface of the garment (10)); and an airbag (8) configured to be entirely received within the airbag compartment when the airbag is deflated (paragraph [0039], “deflated expandable airbag 8 removably disposed in a compartment within the belt 10”), wherein the airbag (8) is selectively deployable so as to extend out of the airbag compartment and into the atmosphere (fig. 6 shows the airbag (8) deployed and extended out of the airbag compartment into the atmosphere; paragraph [0042] “FIG. 5 depicts the open position of the belt 10 after deployment of the airbag (airbag not shown for clarity), such that opening 5 separates, as defined by flaps 5a, 5b, when the accelerometer 20 determines the wearer of the device is falling”), and wherein the control system (20) is operable to trigger operation of the airbag inflating system so that the one or more airbags are filled with a gas and/or air by the airbag inflating system (paragraph [0046], “the device, either via the sensor or microprocessor, activates the deployment mechanism (e.g., canister 40) to inflate the deflated airbag 8,” wherein the sensor or microprocessor is referring to the control system). Warden further teaches wherein the control system (20) is operable to initiate operation of the airbag inflating system (40) in response to direct manual and/or wireless activation by a user (paragraph [0047], “an insulated electrical wire 73 transmits a signal from the manual activation device 70 to the canister 40, thereby causing airbag deployment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Warden such that the control system is operable to initiate operation of the airbag inflating system in response to direct manual and/or wireless activation by a user so that the airbags can be inflated even if the sensors are damaged, or for reasons that would require the inflating but would not trigger the sensors.
Regarding Claim 8, Mazzarolo et al. teaches all of the limitations of the system of Claim 6, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the control system (10) is operable to automatically initiate operation of the airbag inflating system (12) in response to input provided by one or more sensors (5) of the control system (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13”).
Regarding Claim 9, Mazzarolo et al. teaches all of the limitations of the system of Claim 8, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the one or more sensors (5) comprise any one or more of: a motion sensor; spatial orientation sensor; directional velocity sensor; angular velocity sensor; rotational motion sensor; shock sensor; collision sensor; and, an accelerometer (paragraph [0108] “Said sensing means 5 preferably are accelerometers”).
Regarding Claim 11, Mazzarolo et al. teaches all of the limitations of the system of Claim 3, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the one or more airbags (13) of the lower-body garment are configured to be inflated simultaneously with inflation of the airbag in the backpack (paragraphs [0096]-[0098], “However, a possible embodiment of the invention envisages the use of more than one gas generator 12. In this specific embodiment, if a crash situation is detected by the sensing means 5, the plurality of gas generators 12 can be activated by the control unit 10 simultaneously or according to a predetermined sequence. In this way, in case the standalone wearable protector 1 contains more than one inflatable bag 13, each inflatable bag 13 can be inflated by a different gas generator 12,” therefore the airbags on the lower body garment and within the backpack would inflate simultaneously).
Regarding Claim 14, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the lower-body garment (see annotated Fig.) is integrated together with an upper-body garment (see annotated Fig.) in the form of a single-piece suit including one or more airbags (13) configured to be removably coupled to the airbag inflating system (fig. 1 shows the upper body garment and the lower body garment integrated together in the form of a single suit and including one or more airbags (13); paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means”).
Regarding Claim 15, Mazzarolo et al. teaches all of the limitations of the system of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches an upper-body garment (see annotated Fig.) within which the airbag inflating system (12) is integrated (fig. 2A shows the upper body garment incorporated with the airbag inflating system (12)).

    PNG
    media_image1.png
    364
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    692
    636
    media_image3.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Warden (US 2006/0288464), and in further view of Walker et al. (US 2016/0015094 A1).
Regarding Claim 4, Mazzarolo et al. teaches all of the limitations of Claim 1, as discussed in the rejections above.
 Mazzarolo et al. does not teach wherein the airbag inflating system comprises a fan which is operable to generate a flow of air to the one or more airbags.
Attention is drawn to Walker et al., which teaches an analogous article of apparel. Walker et al. teaches a system, comprising: an airbag inflating system (160); a control system (190) operably connected to the airbag inflating system (paragraph [0029], “the activation system 190 is configured to activate the inflation system 160”). Walker et al. further teaches wherein the airbag inflating system (160) comprises a fan (164) which is operable to generate a flow of air to the one or more airbags (paragraph [0031], “the fan 164 generates a rotational force that creates a vacuum aligned with the illustrated arrows. The vacuum pulls external ambient air through the air intake 180, the fan 164, and into the inflatable chamber 140”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Walker et al. such that the airbag inflating system comprises a fan to generate a flow of air to the one or more airbags so that the airbags have an unlimited source of inflation, allowing for repeated inflation if needed (paragraph [0008], “ambient air is unlimited and therefore enables multiple inflations and/or inadvertent deployments”).
Claim 10, 12, 16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Warden (US 2006/0288464), and in further view of Abdulaziz (US 8662528 B1).
Regarding Claim 10, Mazzarolo et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the lower-body garment comprises a plurality of airbags (paragraph [0085] “Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13”). 
Mazzarolo et al. does not teach specifically wherein one or more of the airbags are configured to be positioned above a knee area of the lower-body garment, and one or more of the airbags are positioned to be located below the knee area of the lower-body garment on a lateral aspect of a leg of a wearer, and/or one or more of the airbags are configured to be positioned above and/or below a knee of a wearer.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a system (10), comprising: an airbag inflating system (30); a control system (28) operably connected to the airbag inflating system (col. 3 ll. 41-43, “the processor 28 communicates with the adjacent pressurized gas or explosive charge 30”); and a lower-body garment (16) a comprising one or more airbags (18) configured to be coupled to the airbag inflating system (“the gas or explosive charge 30 is then distributed to the various airbags 18 of the suit 10”). Abdulaziz further teaches wherein one or more of the airbags are configured to be positioned above a knee area of the lower-body garment (see annotated Fig.), and one or more of the airbags are positioned to be located below the knee area of the lower-body garment on a lateral aspect of a leg of a wearer (see annotated Fig.), and/or one or more of the airbags are configured to be positioned above and/or below a knee of a wearer (see annotated Fig.) (annotated Fig. 1 shows an airbag above the knee, an airbag below the knee and on the lateral side of the leg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that the one or more of the airbags are configured to be positioned above a knee area of the lower-body garment, and one or more of the airbags are positioned to be located below the knee area of the lower-body garment on a lateral aspect of a leg of a wearer, and/or one or more of the airbags are configured to be positioned above and/or below a knee of a wearer so that the entire leg of the wearer is entirely protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”). 
Regarding Claim 12, Mazzarolo et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the one or more airbags (13) in the lower-body garment (see annotated Fig.) have an inflated configuration that extends partway around front and back lower torso when the user is wearing the lower-body garment (paragraph [0083], “inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user,” wherein the hips and back include the front and back lower torso).
Mazzarolo et al. does not teach specifically wherein the one or more airbags in the lower-body garment have an inflated configuration that extends partway around a lower extremities of the user when the user is wearing the lower-body garment.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a system (10), comprising: an airbag inflating system (30); a control system (28) operably connected to the airbag inflating system (col. 3 ll. 41-43, “the processor 28 communicates with the adjacent pressurized gas or explosive charge 30”); and a lower-body garment (16) comprising one or more airbags (18) configured to be coupled to the airbag inflating system (col. 3 ll. 43-45, “the gas or explosive charge 30 is then distributed to the various airbags 18 of the suit 10”). Abdulaziz further teaches wherein the one or more airbags (18) in the lower-body garment (16) have an inflated configuration that extends partway around a lower extremities of the user and front and back lower torso when the user is wearing the lower-body garment (16) (annotated fig. 1 shows the airbags in an inflated configuration and extending around the lower extremities and lower torso of the wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that the one or more airbags in the lower-body garment have an inflated configuration that extends partway around a lower extremities of the user when the user is wearing the lower-body garment so that the entire lower half of the wearer is protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”).
Regarding Claim 16, Mazzarolo et al. teaches a system, comprising: an airbag inflating system (12) that is operable to supply a flow of gas or air (paragraph [0047], “at least one gas generator 12 acting as inflating means. The gas generator 12 is connected to said at least one inflatable bag 13,” wherein as the gas generator acts as an inflating means it obviously supplies a flow of gas or air); a control system (10) operably connected to the airbag inflating system (12) and operable to control the flow of gas supplied by the airbag inflating system (12) (paragraph [0050] “The control unit 10 is suitable for activating the gas generator 12”); and a lower-body garment (see annotated Fig.) comprising compartments (19) located on the lower-body garment and within which respective airbags are disposed (paragraph [0086], “Each inflatable bag 13 is accommodated inside a seat 19 arranged on the thin layer supporting fabric 2,” wherein the seat is considered as equivalent to the compartment; Fig. 1 shows the airbag (13) and therefore the compartment (19) located on the lower body garment), wherein each of the airbags (13) is configured to be entirely received within a respective one of the airbag compartments (19) when that airbag is deflated (paragraph [0086] “Each inflatable bag 13 is accommodated inside a seat 19”), and the airbags (13) are configured to be removably coupled to the airbag inflating system (paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means”), and the one or more airbags (13) have an inflated configuration that extends partway around a lower torso of the user when the user is wearing the lower-body garment (paragraph [0083], “inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user,” wherein the hips and back include the lower torso).
Mazzarolo et al. does not teach wherein the compartments are located on an exterior surface of the lower-body garment, wherein each of the airbags is selectively deployable so as to extend out of the respective airbag compartment and into the atmosphere, and wherein the one or more airbags have an inflated configuration that extends partway around a lower extremity when the user is wearing the lower-body garment.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a system, comprising: an airbag inflating system (40) that is operable to supply a flow of gas or air (paragraph [0039], “One end of the canister 40 has a release valve 46 that releases a compressed gas/liquid/solid into gaseous form or channel expanding gas from a controlled explosion within the canister 40 into the deflated airbag 8 via a connecting tube 9”); a control system (20) operably connected to the airbag inflating system (40) and operable to control the flow of gas supplied by the airbag inflating system (40) (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system); a garment (10) comprising a compartment located on the exterior surface of the lower-body garment and within which respective airbags (8) are disposed (fig. 5 shows the airbag compartment in its open configuration, wherein the compartment is on the exterior surface of the garment (10)); wherein the airbag (8) is configured to be entirely received within the airbag compartment when the airbag is deflated (paragraph [0039], “deflated expandable airbag 8 removably disposed in a compartment within the belt 10”), wherein the airbag (8) is selectively deployable so as to extend out of the airbag compartment and into the atmosphere (fig. 6 shows the airbag (8) deployed and extended out of the airbag compartment into the atmosphere; paragraph [0042] “FIG. 5 depicts the open position of the belt 10 after deployment of the airbag (airbag not shown for clarity), such that opening 5 separates, as defined by flaps 5a, 5b, when the accelerometer 20 determines the wearer of the device is falling”).
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a system (10), comprising an airbag inflating (30) system that is operable to supply a flow of gas or air (col. 3 ll. 43-45, “the gas or explosive charge 30 is then distributed to the various airbags 18 of the suit 10”); a control system (28) operably connected to the airbag inflating system and operable to control the flow of gas supplied by the airbag inflating system (col. 3 ll. 41-43, “the processor 28 communicates with the adjacent pressurized gas or explosive charge 30”); and a lower-body garment (16) comprising airbags (18), and the one or more airbags in the lower-body garment have an inflated configuration that extends partway around a lower extremities and lower torso of the user when the user is wearing the lower-body garments (annotated fig. 1 shows the airbags in an inflated configuration and extending around the lower extremities and lower torso of the wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Walker such that the airbag compartment is attached to the exterior surface of the lower-body garment, and the airbag is selectively deployable so as to extend out of the airbag compartment and into the atmosphere so that the airbags reach the ground much before the wearer, increasing the amount of time to impact for the wearer and softening the blow, protecting the wearer from impact with a hard surface (paragraph [0043], “The airbag 8 is deployed into an inflated form 80 (volume V1) from belt 10 on the user 1 in a fashion such that the airbag 80 protects the falling user's hips 2 from impact with a hard surface 3”), especially as Mazzarolo et al. appears to teach the airbags as capable of leaving the compartment, but does not explicitly teach the airbags extending into the atmosphere (Mazzarolo et al. paragraph [0107], “Preferably the opening of the pocket s closed by a seal.”), and further to include the teachings of Abdulaziz such that the one or more airbags in the lower-body garment have an inflated configuration that extends partway around a lower extremities of the user when the user is wearing the lower-body garment so that the entire lower half of the wearer is protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”).
Regarding Claim 17, Mazzarolo et al teaches all of the limitations of the system of Claim 16, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the control system (10) is configured to trigger the airbag inflating system (12) so that the airbag inflating system supplies the flow of gas to the airbags (paragraph [0048] “The standalone wearable protector 1 further comprises a control unit 10 which is also fastened directly or indirectly to said thin layer supporting fabric 2 and it is suitable for activating said inflating means 12”, and paragraph [0081] discloses “the gas generator 12 consists of a cylindrical gas generator,” therein activating the inflating means would obviously fill the airbags with a gas), and the control system (10) is configured to be operated manually by a user and/or automatically activated in response to input provided by one or more sensors (5) of the control system (10) (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13”).
Regarding Claim 19, Mazzarolo et al teaches all of the limitations of the system of Claim 16, as discussed in the rejections above. Mazzarolo et al. further teaches wherein the lower body garment comprises a pair of pants (paragraph [0140], “The single inflatable bag or the plurality of inflatable bags of the standalone wearable protector 1 may be enlarged or reduced to work with different abrasion resistant garments and to cover different areas of the user's body, such as jackets (upper body protection) or pants (lower body protection)”).
Regarding Claim 20, Mazzarolo et al teaches all of the limitations of the system of Claim 16, as discussed in the rejections above. Mazzarolo et al. further teaches a backpack (3) that includes a compartment (19) within which an airbag(s) (13) is disposed, and the airbag(s) in the compartment of the backpack is removably coupled to the airbag inflating system (paragraph [0091] “Advantageously, as it is shown in FIG. 3, an inflatable bag 13 can also be arranged underneath the back shield 3 inside a proper pocket 19,” wherein the back shield (3) is considered as equivalent to the backpack, as it is worn on the back of a user and is capable of storing items within; paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means”).

    PNG
    media_image4.png
    764
    804
    media_image4.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Warden (US 2006/0288464), and in further view of Abdulaziz (US 8662528 B1) and Davis et al. (US 2016/0000158 A1).
 Regarding Claim 18, Mazzarolo et al. teaches all of the limitations of Claim 16, as discussed in the rejections above. Mazzarolo et al. further teaches an additional airbag (13) that is removably attachable to a backpack (3) (paragraph [0091] “Advantageously, as it is shown in FIG. 3, an inflatable bag 13 can also be arranged underneath the back shield 3 inside a proper pocket 19,” wherein the back shield (3) is considered as equivalent to the backpack, as it is worn on the back of a user and is capable of storing items within; paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means”).
Mazzarolo et al. does not teach the additional airbag being arranged so that deployment of the additional airbag causes the additional airbag to cover a portion of a lower torso and lower extremities of a user.
Attention is drawn to Davis et al. which teaches an analogous article of apparel. Davis et al. teaches a system (100), comprising: an airbag inflating system that is operable to supply a flow of gas or air (paragraph [0015], “modular airbag 100 may contain one or more gas canisters (not shown) for inflating and deploying airbags”); a control system operably connected to the airbag inflating system and operable to control the flow of gas supplied by the airbag inflating system (paragraph [0015], “airbag 100 may further include a trigger for triggering the deployment of the airbags”). Davis et al. further teaches an airbag (425) that is removably attachable to a backpack (paragraph [0014], “the backpack straps 230 may be configured to allow the side airbag compartments 120 to be securely attached to a backpack and may be configured to allow the side airbag compartments to be released or detached from the backpack” and paragraph [0015], “the side airbag compartments 120 may each contain one or more deflated airbags”) or contained within and arranged so that deployment of the additional airbag causes the additional airbag to cover a portion of a lower torso and lower extremities of a user (Fig. 6 shows the airbag (425) fully inflated after being deployed and covering a portion of a lower torso and lower extremities of a user).
Examiner notes that while Fig. 1 (as discussed in paragraphs [0014] and [0015]) and Fig. 6 of Davis et al. are drawn to different embodiments, Davis et al. teaches that the components of various embodiments may be combined together into a single embodiment (paragraph [0035], “Although the invention has been described above with reference to specific embodiments, the invention is not limited to the above embodiments and the specific configurations shown in the drawings. For example, some components shown may be combined with each other as one embodiment, or a component may be divided into several subcomponents, or any other known or available component may be added.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Davis et al. such that the additional airbag that is removably attachable to a backpack is arranged so that deployment of the additional airbag causes the additional airbag to cover a portion of a lower torso and lower extremities of a user so that the user may be kept above snow or near the top of the snow in an avalanche and so that the airbag can be normally used with a user’s backpack without sacrificing function (paragraph [0002] “Personal airbag systems may deploy airbags near or next to a user's body, to provide buoyancy for the user in an avalanche, such that the user's body may be kept above the snow in an avalanche or near the top of the snow.”; paragraph [0005], “there is a need for a modular airbag that can be used normally with a user's other equipment without sacrificing the airbag functions.”).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely of the primary reference applied in the prior art rejection of record and the new ground of rejection is necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-20 under various combinations of Landeros, Yuan, Walker, Abdulaziz, and Davis, Applicant submits that Landeros does not teach the airbag compartments attached to the exterior of the suit, and further that this modification would adversely affect the use of the suit, as the suit is disclosed as being used in harmful situations, and further that Abdulaziz fails to cure these deficiencies, as the airbags of Abdulaziz are not contained in airbag compartments and do not extend from the airbag compartments into the atmosphere. Examiner agrees that Landeros does not teach these limitations and further could not be modified to have these limitations without compromising the use of the suit. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazzarolo et al. and Walker, as explained in the rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran (US 2019/0247650) teaches upper and lower body garments with attached airbags that protect the legs, torso, and head of the wearer when deployed. Pozzer (US 6088841) teaches a jumpsuit with a plurality of airbags disposed along the outer surface, the airbags being operable to inflate after a manual command from the user. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732